                   Case 16-10642-CSS           Doc 287       Filed 04/24/19       Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                    Chapter 7

    NEW SOURCE ENERGY PARTNERS, LP,                           Case No. 16-10642 (CSS)
    et al.,                                                   (Jointly Administered)

                            Debtors.1                           Hearing Date: 515/19 @ 10:30 a.m.
                                                                Objection Deadline: 5/8/19 @ 4:00 p.m.


          MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
     APPROVING THE SALE OF CERTAIN ASSETS OF THE DEBTORS’
     ESTATES FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF

             David W. Carickhoff, chapter 7 trustee (“Trustee”) for the bankruptcy estates

(collectively, “Estates”) of the captioned debtors (collectively, “Debtors”), hereby requests the

entry of an order approving the sale of certain assets of the Debtors’ Estates to Oak Point

Partners, LLC (“Oak Point”) free and clear of liens, claims, interests, and encumbrances pursuant

to 11 U.S.C. §§ 105 and 363, and related relief (“Motion”). In support of the Motion, the Trustee

respectfully states as follows:

                                                  Jurisdiction

             1.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue of this

proceeding and this Motion is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

             2.     The statutory predicates for the relief sought herein are 11 U.S.C. §§ 105(a) and

363, as well as Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure.

                                                  Background

             3.     On March 15, 2016, the Debtors each filed a voluntary petition for relief under

chapter 7 of the Bankruptcy Code.

1
    The Debtors are the following entities: New Source Energy Partners, LP; and New Source Energy GP, LLC.
              Case 16-10642-CSS         Doc 287      Filed 04/24/19     Page 2 of 8



       4.      On or about March 16, 2016, the Trustee was appointed as chapter 7 trustee for

the Debtors’ Estates.

       5.      Since being appointed, the Trustee has administered the Debtors’ Estates for the

benefit of their creditors in accordance with the Trustee’s power and duties. The Trustee is now

in the process of winding down the administration of these cases. To that end, the Trustee is

engaged in efforts to ensure that the maximum value of the Estates’ remaining assets is realized,

which efforts include pursuing the sale of any remaining assets.

       6.      The Trustee has determined that there might exist property of the Debtors’

Estates, consisting of known or unknown assets or claims, which have not been previously sold,

assigned, or transferred (collectively, “Remnant Assets”). Potential unknown assets might

include unscheduled refunds, overpayments, deposits, judgments, claims, or other payment rights

that would accrue in the future.

       7.      The Trustee has conducted due diligence and remains unaware of the existence of

any Remnant Assets, and certainly none that could return value to the Estates greater than the

Purchase Price. Accordingly, the Trustee has determined that the cost of pursuing the Remnant

Assets will likely exceed the benefit that the Estates would possibly receive on account of the

Remnant Assets.

       8.      Remnant Asset sales have become commonplace at the close of commercial

bankruptcy cases because they allow for additional funds to be brought into the estate, while

simultaneously avoiding the expense and burdens associated with reopening cases for later-

discovered assets. Such sales provide a prudent way to fully and finally administer all assets of a

debtor’s estate.

       9.      The Trustee and Oak Point have negotiated an agreement (“Purchase


                                                 2
                Case 16-10642-CSS             Doc 287       Filed 04/24/19        Page 3 of 8



Agreement”) for the sale of the Remnant Assets, substantially in the form attached hereto as

Exhibit A.

                                              Requested Relief

        10.      By this Motion, the Trustee seeks the entry of an order pursuant to

11 U.S.C. §§ 105 and 363(b), (f), and (m), as well as Bankruptcy Rule 6004, (a) authorizing the

Trustee to sell the Remnant Assets free and clear of all liens, claims, interests, and

encumbrances; and (b) approving the terms of the Purchase Agreement.

        11.      The Purchase Agreement generally provides for a purchase price of $5,000

(“Purchase Price”) for all Remnant Assets to be paid by Oak Point to the Trustee for the benefit

of the Debtors’ Estates.

        12.      In accordance with the Purchase Agreement, the Remnant Assets specifically

exclude: (i) all cash held at the time of the Purchase Agreement in the Trustee’s fiduciary bank

account(s) for the Debtors’ cases and all interest that may accrue thereon; provided, however,

that any cash or funds that may be deposited in such bank account(s) after the date of the

Purchase Agreement (other than as described in subsections (iii) and (iv) of this paragraph) shall

be Remnant Assets; (ii) any and all Goods2 (e.g., office furniture) of the Debtors; (iii) the

proceeds from any settlement of judicial adjudication of the adversary proceedings pending in

this Court at the time of the Agreement, Adv. Proc. Nos. 18-50317 and 19-50100; and (iv) the

Purchase Price for the Remnant Assets.

        13.      In the Trustee’s business judgment, the Purchase Price represents a fair and

reasonable sales price for the Remnant Assets, and represents the highest and best offer for the

sale of the Remnant Assets. Additionally, the benefit of receiving immediate payment for the


2
 The term “Goods” as used herein shall have the meaning ascribed to it under § 9-102(a)(44) of the Uniform
Commercial Code.
                                                        3
               Case 16-10642-CSS         Doc 287      Filed 04/24/19    Page 4 of 8



Remnant Assets, which are largely unknown, outweighs the potential benefit of retaining the

Remnant Assets. Finally, the Trustee believes that the cost of pursuing the Remnant Assets will

likely exceed the benefit that the Estates would possibly receive.

                                        Bidding Procedures

       14.      Contemporaneously herewith, the Trustee has filed a notice of the Motion

(“Notice”), which establishes a deadline by which objections or responses to this Motion must be

filed with the Court (“Response Deadline”).

       15.      While the Trustee is prepared to consummate the sale of the Remnant Assets to

Oak Point pursuant to the terms set forth herein and in the Purchase Agreement, in the event a

party other than Oak Point (each, a “Competing Bidder”) wishes to purchase the Remnant

Assets, the Trustee requests that the Court approve the following overbid procedures

(collectively, “Bidding Procedures”):

             a. Each Competing Bidder who wants to participate in the overbid process must
                notify the Trustee of her intention to do so in accordance with the Notice on or
                before the Response Deadline;

             b. the first overbid for the Remnant Assets by a Competing Bidder must be at least
                $2,000 more than the Purchase Price, or a total of $7,000;

             c. each Competing Bidder must submit a Cashier’s Check to the Trustee in the
                amount of such Competing Bidder’s first overbid at the time such overbid is
                made;

             d. each subsequent overbid for the Remnant Assets must be in additional increments
                of $1,000, unless otherwise agreed by the parties or directed by the Court;

             e. the bidder must purchase the Remnant Assets under the same terms and
                conditions set forth in the Purchase Agreement, other than the purchase price; and

             f. in the event of an overbid that meets the foregoing conditions, the Trustee will
                schedule an auction of the Remnant Assets in advance of the hearing date and will
                request that the Court approve the winning bidder at the auction as the purchaser
                at the hearing on the Motion.


                                                  4
              Case 16-10642-CSS           Doc 287     Filed 04/24/19      Page 5 of 8



       16.     The Trustee believes that the sale of the Remnant Assets in accordance with the

terms of the Purchase Agreement, and as provided herein, serves the best interests of the

Debtors’ Estates and creditors, as the sale will allow the Trustee to realize additional funds for

the benefit of the Estates. Accordingly, the sale to Oak Point should be approved as requested.

                                 Authority for Requested Relief

       17.     Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice

and a hearing, may use, sell or lease, other than in the ordinary course of business, property of

the estate.” 11 U.S.C. § 363(b)(1). Moreover, section 105(a) of the Bankruptcy Code provides

that “[t]he court may issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

       18.     To approve the use, sale or lease of property outside the ordinary course of

business, the Court must find that such sale is supported by the sound business judgment of the

debtor or trustee, as the case may be. See In re Martin (Myers v. Martin), 91 F.3d 389, 395 (3d

Cir. 1996); In re Abbott’s Dairies of Pa., Inc., 788 F.2d 143 (3d Cir. 1986) (requiring good faith

purchasing); Stephens Indus., Inc. v. McClung, 789 F.2d 386, 391 (6th Cir. 1986); Comm. of

Equity Sec. Holders v. Lionel Corp., 722 F.2d 1063 (2d Cir. 1983); In re Del. & Hudson Ry. Co.,

124 B.R. 169, 176 (Bankr. D. Del. 1991) (holding that transactions should be approved under

section 363(b)(1) when: (a) they are supported by the sound business judgment of a debtor’s

management; (b) interested parties are provided with adequate and reasonable notice; (c) the sale

price is fair and reasonable; and (d) the purchaser is acting in good faith); In re Ionosphere

Clubs, Inc., 100 B.R. 670, 675 (Bankr. S.D.N.Y. 1989); and In re Phoenix Steel Corp., 82 B.R.

334, 335 (Bankr. D. Del. 1987) (stating that the elements necessary for approval of a section 363

sale in a chapter 11 case are “that the proposed sale is fair and equitable, that there is a good


                                                  5
              Case 16-10642-CSS          Doc 287      Filed 04/24/19     Page 6 of 8



business reason for completing the sale and the transaction is in good faith.”).

       19.     A trustee’s showing of sound business judgment, in turn, need not be unduly

exhaustive; instead the trustee is “simply required to justify the proposed disposition with sound

business reasons.” In re Baldwin United Corp., 43 B.R. 888, 906 (Bankr. S.D. Ohio 1984).

Whether or not there are sufficient business reasons to justify a sale depends upon the facts and

circumstances of each case. See Lionel, 722 F.2d at 1071. Bankruptcy courts are given

substantial discretion in deciding whether to authorize a sale of a debtor’s assets outside of the

ordinary course of business. See In re Chateaugay Corp., 973 F.2d 141, 144 (2d Cir. 1992).

       20.     The Trustee submits that the sale of the Remnant Assets pursuant to the Purchase

Agreement represents a prudent and proper exercise of the Trustee’s business judgment under

the circumstances, and is in the best interests of creditors of the Debtors’ Estates. Specifically,

the Purchase Agreement was negotiated at arm’s length and in good faith, and the Trustee

believes that the Purchase Price is reasonable and represents fair value. Indeed, the Trustee is

not aware of any future assets or claims that may be liquidated, obtained or otherwise

administered, and absent the sale to Oak Point, the Debtors’ Estates would not realize any benefit

on account of the Remnant Assets. Therefore, the Trustee respectfully requests that the Court

approve the sale of the Remnant Assets to Oak Point.

       21.     Moreover, based on the foregoing, Oak Point should be deemed a good faith

purchaser. Although the Bankruptcy Code does not define “good faith purchaser,” the United

States Court of Appeals for the Third Circuit construing section 363(m), has stated that “the

phrase encompasses one who purchases in ‘good faith’ and for ‘value’.” In re Abbott’s Dairies

of Pa., Inc., 788 F.2d at 147; see also In re Mark Bell Furniture Warehouse, Inc., 992 F.2d 7, 8

(1st Cir. 1993); In re Willemain v. Kivitz, 764 F.2d 1019, 1023 (4th Cir. 1985); and In re


                                                  6
               Case 16-10642-CSS          Doc 287      Filed 04/24/19     Page 7 of 8



Vanguard Oil & Serv. Co., 88 B.R. 576, 580 (E.D.N.Y. 1988).

       22.      Additionally, section 363(f) of the Bankruptcy Code permits a trustee to sell

assets free and clear of all interests which may be asserted against such assets, with any such

interests attaching to the net proceeds of the sale, if subject to the rights and defenses of a debtor

with respect thereto:

             a. Applicable nonbankruptcy law permits sale of such property free and clear
                of such interest;

             b. Such entity consents;

             c. Such interest is a lien and the price at which such property is to be sold is
                greater than the aggregate value of all liens on such property;

             d. Such interest is in bona fide dispute; or

             e. Such entity could be compelled, in a legal or equitable proceeding, to
                accept a money satisfaction of such interest.

11 U.S.C. § 363(f). As section 363(f) of the Bankruptcy Code is stated in the disjunctive, when

proceeding pursuant to section 363(b), it is only necessary to meet one of the five conditions of

section 363(f). To the extent that there are interests that may be asserted in the Remnant Assets,

the Trustee believes that one or more of the aforementioned conditions have been satisfied.

       23.      Finally, the Trustee’s proposed Bidding Procedures are appropriate and should be

approved by the Court. Courts have routinely held that when the sale of assets in bankruptcy is

done on a competitive bidding basis, as is proposed herein, it is appropriate to require parties

submitting competing bids to submit bids that exceed the existing bid by a specified amount. See,

e.g., In re Financial News Network Inc., 931 F.2d 217 (2d Cir. 1991). Oak Point has expended,

and will continue to expend, considerable time, money, and energy pursuing the purchase of the

Remnant Assets as proposed herein, and has engaged in good faith, arm’s length negotiations

with the Trustee.


                                                  7
              Case 16-10642-CSS         Doc 287      Filed 04/24/19     Page 8 of 8



                                    Waiver of Stay of Order

        24.    To successfully implement the Purchase Agreement, the Trustee also seeks a

waiver of the fourteen-day stay under Bankruptcy Rule 6004(h).

                                              Notice

        25.    Notice of this Motion has been given to the Debtors, the Office of the United

States Trustee, Oak Point, and all parties requesting notice pursuant to Bankruptcy Rule 2002.

The Trustee submits, and requests that this Court determine, that such notice is proper and

adequate; no further notice is required; and that other and further notice be waived.

        WHEREFORE, the Trustee respectfully requests entry of an order authorizing the sale of

the Remnant Assets pursuant to the terms of the Purchase Agreement, waiving the fourteen-day

stay under Bankruptcy Rule 6004(h), and granting such other and further relief as this Court

deems just and proper.


Dated: April 24, 2019                         ARCHER & GREINER, P.C.
                                              /s/ Alan M. Root
                                              Alan M. Root (No. 5427)
                                              300 Delaware Ave., Suite 1100
                                              Wilmington, DE 19801
                                              Telephone: (302) 777-4350
                                              Email: aroot@archerlaw.com
                                              Attorneys for the Chapter 7 Trustee
216306802v1




                                                 8
